Ingalls, J.
The precise question which is presented upon this appeal has-been decided by the general term of the Second district, (Oulman v. Schmidt, 35 Hun, 345.) The decision was placed upon that ground, although there-was another fatal defect in the proceedings in that case, which was considered, as appears by the opinion. * That case was cited as authority in Thames-v. Jones, 4*7 Hun, 81. We think the case of Oulman v. Schmidt, supra, should be followed by this court. The judgment of the county court, and of', ■the city court of Albany, should be reversed, with costs.
Learned, P. J., and Landon, J., concur.